PER CURIAM.
We find merit only in one point on appeal. That is that defendant was improperly convicted of both possession and delivery of the same cocaine. See Park v. State, 528 So.2d 524 (Fla. 2d DCA 1988); Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988).
Upon remand the possession conviction shall be vacated and the trial court shall recalculate the scoresheet and resentence defendant with respect to a recalculated scoresheet if a different sentence is called for.
RYDER, A.C.J., and LEHAN and • PATTERSON, JJ., concur.